In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the appeal and cross-appeal are from an order of the Supreme Court, Kings County (Held, J.) dated October 30, 1992, which, upon reargument, granted the petitioner’s motion to stay arbitration.
Ordered that the cross-appeal is dismissed, without costs or disbursements, as the petitioner is not aggrieved by the order (see, CPLR 5511); and is further,
Ordered that the order is affirmed, with costs to the petitioner, for reasons stated by Justice Held at the Supreme Court. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.